Goodwin & Faurot, attorneys on behalf of certain creditors in New York City, filed a petition in bankruptcy in the di§trict court for the Southern district of New York, against James M. Palmer, who resides and has carried on business at Canandaigua, in the Northern district of New York. On the return of an order to show cause why a warrant should not issue before Judge Blatch-ford, on the 23d of July, the debtor’s counsel raised the objection that the court in the Southern district had not jurisdiction. The facts of residence being admitted, and argument had, his honor held that his court had no jurisdiction, and dismissed the proceedings. The attorneys for petitioning creditors filed a petition here in order to have the question decided upon argument, there being a difference of opinion among the profession upon that point They had, at the same time, filed a petition in the same case in the Northern district anticipating this decision.